DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/29/20 regarding the rejection over Admitted Prior Art figure 1 have been fully considered but they are not persuasive.
It is argued that Admitted Prior Art figure 1 doesn’t teach or suggest a second metal layer positioned inside the cavity 104 of the first metal layer 102.
Please note that the metal liner/barrier layer not labeled but positioned between third metal layer 103 and first metal layer 102 is clearly positioned inside the cavity 104 of the first metal layer 102.  The claim doesn’t require it to be completely positioned within the cavity therefore this limitation is met.
Applicant’s arguments, filed 9/29/20, with respect to rejections over Suh have been fully considered and are persuasive.  Therefore these rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 102 and 103 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejections over Admitted Prior Art
Claim 1 is rejected under 35 U.S.C. 102(a) as being anticipated by The Admitted Prior Art figure 1 discussed on page 6 of the instant specification.
The Admitted Prior Art figure 1 discussed on page 6 of the instant specification shows and teaches a semiconductor interconnect structure, comprising: 
a substrate (not labelled but shown below 102); 
a first metal layer 102 overlapping the substrate and having a cavity 104; 
a dielectric layer 103 on the substrate, partially covering the first metal layer 102, and having a hole (hole is filed by 101); 
a second metal layer (the layer separating 101 from 102 and 103) shown but not labelled) positioned inside the cavity (claim doesn’t require it to be completely inside cavity; and 
a third metal layer 101 overlapping the second metal layer, wherein the third metal layer fills the hole.


Rejections over Zhang et al., US 8,791,014
Claims 1, 2, 4, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., US 8,791,014.
Regarding claim 1, Zhang (figure 2G) teaches a semiconductor interconnect structure, comprising:
a substrate 112;
a first metal layer 122 overlapping the substrate 112 and having a cavity 130;
a dielectric layer 116 overlapping the substrate 112, partially covering the first metal layer 122, and having a hole 124 extending to the first metal layer 122;
a second metal layer 132A positioned inside the cavity 130; and
a third metal layer 144 overlapping the second metal layer 132A and positioned inside the hole 124.
With respect to claim 2, Zhang (figure 2G) teaches a barrier layer 142 between the second metal layer 132A and the third metal layer 144, and between the third metal layer 144 and the dielectric layer 116.
As to claim 4, Zhang (column 6, lines 12-15) teaches the barrier layer 142 is made of tantalum nitride (TaN), tantalum (Ta), or a multi-layer structure comprising tantalum nitride (TaN) and tantalum (Ta).

Concerning claim 7, Zhang teaches the hole 142 is formed by a Damascene or Dual-Damascene fabrication process (column 6, lines 3-20 describes Damascene processing).
Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., US 8,791,014, as applied to claim 1 above.
Pertaining to claim 3, though Zhang fails to teach a crystallized layer between the third metal layer and the barrier layer, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a crystallized layer, which the specification teaches is made of copper (page 9, lines 8-10) in the invention of Zhang because copper crystallized layers under a copper bulk layer is conventionally known and used in the art, potentially as seed layers.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In claim 6, though Zhang fails to teach the width of the hole is in a range of 30-100 nm, the depth of the hole is in a range of 100-300 nm, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the width and depth through routine experimentation (MPEP 2144.05).

Rejections over Liang et al., US 2010/0314765
Claims 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al., US 2010/0314765.
Regarding claim 1, Liang (figure 10) teaches a semiconductor interconnect structure, comprising:
a substrate 100;
a first metal layer 140 overlapping the substrate 100 and having a cavity (figure 7:180b);
a dielectric layer 180 overlapping the substrate 100, partially covering the first metal layer 140, and having a hole 180a extending to the first metal layer 142;
a second metal layer 200 positioned inside the cavity (figure 7:180b); and
a third metal layer 224 overlapping the second metal layer 200 and positioned inside the hole 180a.
With respect to claim 2, Liang (figure 10) teaches a barrier layer 220 between the second metal layer 200 and the third metal layer 224, and between the third metal layer 224 and the dielectric layer 180.
As to claim 4, Liang (paragraph 0030) teaches the barrier layer 220 is made of tantalum nitride (TaN), tantalum (Ta), or a multi-layer structure comprising tantalum nitride (TaN) and tantalum (Ta).
s 3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., US 8,791,014, as applied to claim 1 above.
Pertaining to claim 3, though Liang fails to teach a crystallized layer between the third metal layer and the barrier layer, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a crystallized layer, which the specification teaches is made of copper (page 9, lines 8-10) in the invention of Liang because copper crystallized layers under a copper bulk layer is conventionally known and used in the art, potentially as seed layers.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In re claim 5, Liang teaches the first metal layer 140 is made of copper (paragraph 0022)), but though Liang fails to teach the third metal layer is made of copper (Cu), and wherein the second metal layer is made of cobalt (Co), it would have been obvious to one of ordinary skill in the art at the time of the invention to use these metals in place of the metals in the invention of Liang because copper is a conventionally known and used equivalent metal to the ones used in Liang. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).

Concerning claim 7, though Liang fails to teach the hole 180 is formed by a Damascene or Dual-Damascene fabrication process, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a Damascene type process in the invention of Liang because it is a conventionally known alternative way of forming an electrical interconnect.  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited but not relied upon teach at least some features of the invention or similar features as the invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to DAVID A ZARNEKE at (571)272-1937.  The examiner can normally be reached 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	1/22/2021